Citation Nr: 0106046	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant has no qualifying active 
military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has indicated that he should be entitled to 
service connection for residuals of an injury to his left leg 
during military service in World War II.  He has reported 
that he served with the United States Army Forces in the Far 
East (USAFFE).

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d) (2000).  Service 
in the Regular Philippine Scouts, specified service as a 
Philippine Scout in the Regular Army or in the Commonwealth 
Army of the Philippines, and certain guerrilla service is 
included for compensation benefits.  38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The appellant submitted an initial claim for VA benefits in 
April 1986.  On VA Form 21-526, received in August 1986, the 
appellant noted that he entered active service on September 
1, 1941, and served in "F" Company, 2nd Battalion, 91st. 
Division.  The appellant enclosed a copy of an Extract dated 
in March 1965 showing that he retired from service after more 
than 24 years of service in the Philippine Army.

The appellant also submitted a copy of an Affidavit for 
Philippine Army Personnel.  The document indicates that he 
had been in USAFFE as a Reservist, and in USAFFE-GUERRILLA.  
The appellant noted that he had been inducted into USAFFE and 
served with "F" Company, 2nd Battalion, 91st Regiment, 91st 
Division.  Copies of service personnel records appear to 
confirm that the appellant was inducted into "F" Company, 
2nd Battalion, 91st Division on August 28, 1941.

The RO submitted the appellant's service information to 
ARPERCEN and requested his medical records.  In November 
1986, ARPERCEN replied that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  In December 1986, the RO denied the 
appellant's claim for VA benefits.

In January 1988, the appellant again filed a claim for VA 
benefits.  He did not submit any additional evidence.  In 
June 1988, the RO denied the claim.

In July 1988, the RO received a Certification dated in July 
1986 from the Republic of the Philippines, Ministry of 
National Defense, General Headquarters, (New) Armed Forces of 
the Philippines, Camp General Emilio Aguinaldo, Quezon City.  
The document purports to certify that the appellant was 
inducted into the USAFFE on September 1, 1941 and assigned to 
"F" Company, 2nd Battalion, 91st Regiment, 91st Division.

A personal hearing was held at the RO before a panel of three 
members in September 1988.  The appellant testified that he 
was inducted into USAFFE service on September 1, 1941, and 
fought with the Americans.  He further testified that he 
served during this time with the Philippine Army.  He 
indicated that he also used a different first name during 
service.  The Board notes that it appears that the transcript 
of the hearing mistakenly notes that the appellant served 
with the "S" Company.  All of the other evidence shows that 
he allegedly served with the "F" Company, 2nd Battalion, 91st 
Division.

The appellant submitted a copy of an affidavit from G. P. B. 
dated in January 1946.  The affidavit notes that G. P. B. had 
been a captain of the regular force, Philippine Army in the 
service of the USAFFE, and that he had been the Battalion 
Commander of the 2nd Battalion, 91st Infantry, 91st Division, 
PA before and during the war.  He noted that he personally 
knew that the appellant was a member of Company "F", 2nd 
Battalion, 91st Infantry Regiment and inducted into the 
USAFFE on September 1, 1941.

The appellant also submitted an affidavit from A. R., dated 
in June 1983, that notes that he personally knew that the 
appellant had been in his guerilla outfit since 1942, and in 
later years joined the 401 Headquarters, Tarlac Western 
Sector and Pangasinan.  He also indicated that the appellant 
had been in "C" Company, 404th Squadron, LGAF.

The RO submitted the additional evidence to ARPERCEN in an 
attempt to verify the appellant's service.  In November 1989, 
ARPERCEN responded that the evidence submitted was 
insufficient to warrant a change in the prior negative 
certification in November 1986.

In June 1999, the appellant submitted another claim for VA 
benefits, again contending that he was a former member of the 
Commonwealth Army and USAFFE during World War II.  In August 
1999, the RO again informed the appellant that the Department 
of the Army advised that he had not rendered valid service in 
the Armed Forces of the United States, either as a member of 
the Philippine Commonwealth Army (USAFFE) or as a recognized 
guerrilla, and that no VA benefits were payable to him.

In September 1999, the appellant submitted a Certification, 
dated in July 1999, from General Headquarters, Armed Forces 
of the Philippines, Office of the Adjutant General, Camp 
General Emilio Aguinaldo, Quezon City.  The document purports 
to certify that the appellant was activated on August 28, 
1941, and was inducted on September 1, 1941, to serve in 
USAFFE with "F" Company, 2nd Battalion, 91st Regiment, 91st 
Division.

A personal hearing was held before a hearing officer at the 
RO in January 2000.  The appellant testified that he was a 
veteran of World War II.

In the February 2000 Supplemental Statement of the Case, the 
RO continued to find that the appellant had not met the basic 
eligibility requirements for VA disability benefits.

In summary, the RO's denial in this case was predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  Therefore, 
the Board finds that evidence submitted in support of the 
claim, including personal hearing testimony, may not be 
accepted as verification of service for VA purposes.  To the 
contrary, VA is prohibited from finding verified service 
based upon such evidence.  See Duro, 2 Vet. App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

